Citation Nr: 0821585	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-24 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970, including service in Vietnam during the Vietnam War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for PTSD.  In December 2004, the 
veteran and his spouse testified before the Board at a 
hearing that was held via videoconference from the RO.  The 
claim was remanded for further development in May 2006.

The Acting Veterans Law Judge before whom the veteran 
testified in December 2004 is no longer employed by the 
Board.  In December 2007, the veteran was informed of such 
and was offered an opportunity to have a hearing with another 
Veterans Law Judge.  In January 2008, the Board received a 
statement from the veteran indicating that he did not want an 
additional hearing.  Accordingly, the Board will proceed with 
the consideration of his case.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD which 
comports with the diagnostic criteria of DSM-IV.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In May 2003, prior to the initial adjudication of the claim 
for service connection for PTSD, the veteran was notified of 
the evidence not of record that was necessary to substantiate 
the claim.  He was told that he needed to provide the names 
of persons, agency, or company who had additional records to 
help decide his claim.  He was informed that VA would attempt 
to obtain review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal in May 2006, after the initial 
adjudication of his claim.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

Therefore, adequate notice was provided to the appellant with 
respect to his claim for service connection for PTSD prior to 
the transfer and certification of the veteran's case to the 
Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

As to VA's duty to assist, VA has associated with the claims 
file the veteran's treatment records, and afforded him a VA 
psychiatric examination in July 2007.  In addition, the 
veteran testified before the Board in December 2004.  In 
December 2007, the veteran was notified that the Acting 
Veterans Law Judge before whom he had testified was no longer 
employed by the Board, and he was offered the opportunity to 
testify before a different Judge.  The veteran, however, 
declined such offer.  The Board finds these actions have 
satisfied VA's duty to assist with respect to the claim for 
service connection for PTSD and that no additional assistance 
is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Such a determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

The veteran does not allege that he himself engaged in 
combat.  However, he claims that while serving during the 
Vietnam War, he nevertheless was exposed to combat and non-
combat stressors that support a PTSD diagnosis.  

The veteran's service records demonstrate that he served with 
the 815th Engineering Battalion while stationed in Vietnam.  
He received awards indicating service during the Vietnam era, 
but no awards which denote combat.  His service medical 
records do not demonstrate treatment for or complaints of 
psychiatric problems.  On examination in February 1970, prior 
to discharge from service, his psychiatric evaluation was 
normal.  

The veteran submitted statements and testified regarding the 
stresses of active duty.  Primarily, he contends that the 
deaths of five of his fellow serviceman in a mortar attack on 
the camp at which he was stationed, and numerous other mortar 
and rocket attacks on the camp in February and March of 1969, 
resulted in PTSD.  Other stressful events include witnessing 
the severe injuries of fellow servicemen, and nearly being 
hit by a bullet while he was on guard duty.  In attempting to 
verify the events the veteran described, it has been 
determined that while the Vietnam Casualty Database does not 
show casualties for the 815th Engineering Battalion during 
the veteran's tour, there were a number of casualties in the 
937th Engineering Group, with which the veteran's unit was 
stationed.  Additionally, the 4th Engineering Battalion, at 
Pleiku, where the veteran was stationed, had a significant 
number of casualties during the timeframe indicated by the 
veteran.  It has also been verified that there were numerous 
other mortar and rocket attacks on the camp in February and 
March of 1969, as well as numerous mortar attacks during the 
other months in which the veteran was stationed at Pleiku.  
The veteran's reported stressor involving nearly being hit 
with a bullet while on guard duty, however, has not been 
verified.  Even if all the veteran's claimed stressors were 
verified, however, the Board finds that the medical evidence 
does not support a diagnosis of PTSD and service connection 
is therefore not warranted.  

The first post-service clinical evidence of record is dated 
in August 1986.  Records dated from August 1986 to June 2003 
reveal treatment for a variety of medical problems but do not 
reflect complaints related to or diagnoses of any psychiatric 
disorders.  Indeed, on mental status examination in March 
2002, in conjunction with treatment for management of chronic 
pain, the veteran presented with a dysphoric mood and mildly 
constricted affect, but reported no feelings of 
worthlessness, guilt, or hopelessness, no reduced ability to 
concentrate or think, and denied experiencing suicidal or 
homicidal ideations.  He similarly denied experiencing 
hallucinations or delusions.  His thought processes were 
determined to be clear, logical, and linear, and his 
concentration good.  His social judgment and insight were 
found to be grossly unimpaired.  No symptoms of any anxiety 
or other mental disorders were observed.

In support of his claim, the veteran directs attention to Vet 
Center treatment records dated from June 2003 to December 
2006 which reflect a diagnosis of PTSD and treatment 
therefore.  At the time of his initial assessment in June 
2003, the veteran reported PTSD stressors including numerous 
mortar attacks, one of which resulted in the deaths of five 
men in his camp, seeing wounded troops, and being nearly hit 
with a bullet while on guard duty.  He reported experiencing 
nightmares and intrusive thoughts related to his wartime 
experiences.  He additionally reported currently experiencing 
emotional numbness, and social isolation.  He described 
feelings of hypervigilence, depression, and anxiety.  He 
stated that he was frequently irritable and had difficulty 
controlling his anger.  He also reported that his thoughts 
were often disorganized, and that he sometimes felt 
disoriented.  These symptoms made it impossible for him to 
function socially and vocationally.  He was diagnosed with 
PTSD and advised to participate in group counseling sessions.  
Subsequent records dated to December 2006 show that while the 
veteran attended counseling sessions with some regularity, he 
consistently declined to participate personally in the 
sessions, preferring instead to listen to others.  Records 
dated in March 2005 show that the veteran was so quiet during 
the sessions that it was "difficult to determine the 
severity of his PTSD problems."  The veteran has not been 
prescribed medication for treatment of PTSD.

In December 2004 testimony before the Board, the veteran 
reiterated his account of  his stressful experiences in 
Vietnam that he believed resulted in his PTSD.  He stated 
that he was currently undergoing counseling treatment three 
times per month at the Mountain View Vet Center.  He 
described a history of having been married three times, and 
stated that he had one child from one of these marriages, 
with whom he was close.  He did not keep in touch with his 
former wives.  He stated that he had difficulty sleeping and 
that he had nightmares.  He was not certain of the frequency 
of the nightmares, stating that his wife typically told him 
when he had had a nightmare.  He stated, however, that they 
did not occur every week, but rather occurred a few times a 
year.  He stated that he might be fine for three months, but 
then something would happen that would make thoughts related 
to Vietnam go running through his mind.  He was not able to 
specifically pinpoint an example, but stated that it could be 
a song that he had heard while stationed in Vietnam.  He 
described generally being irritable and having very limited 
patience for things such as red lights or stop signs.  He 
additionally described a work history involving many 
different jobs which he held for short periods because he was 
unable to get along with his employers.

The veteran underwent VA psychiatric examination in July 
2007.  At the time of the examination, the veteran reported 
that he experienced nightmares "every now and then" but 
said that he often did not remember them.  His wife would 
tell him when he had had a nightmare.  He estimated that he 
probably had a nightmare two to three times per month.  When 
he did remember the content, they typically involved "[him] 
and some boys fighting," and "sometimes they are fixing to 
get killed."  Occasionally his nightmares involved him and 
others capturing families in Vietnam, something that did not 
actually happen when he was in Vietnam.  He estimated that he 
first began having nightmares approximately 25 or 30 years 
ago; he did not have them when he first came back from 
Vietnam.  With regard to his quality of sleep in general, he 
stated that he typically got four to five hours of sleep per 
night, although occasionally he would get six to seven.  When 
questioned as to how frequently he thought about his 
experiences in Vietnam, the veteran stated that he thought 
about Vietnam every day.  The examiner noted, however, that 
the veteran was somewhat vague in describing what he thought 
about.

In reporting his stressors, the veteran stated that he had 
been shot at three or four times, and noted that he felt 
lucky not to have been hit.  He stated that he did not 
actually see anyone else get wounded, but stated that four or 
five people in his unit were killed in a mortar attack in 
February or March 1969.  He described this incident as the 
most stressful to him when he was in Vietnam.  He 
additionally described as particularly stressful the darkness 
of the night when he was on guard duty.  He believed that 
these experiences caused him currently to flinch and look 
around when he heard unexpected noises.  

With regard to his social history, the veteran stated that he 
was currently married to his third wife, to whom he had been 
married for 15 to 17 years.  He described their relationship 
as "pretty good," although he acknowledged that they were 
not as close as they should be.  He described his current 
leisure time as being spent working in the yard or building a 
shed.  He stated that he did not go to restaurants very 
often, and did not care to be around a lot of people.  He did 
have a friend with whom he visited, and stated that he would 
go to a large store with his wife approximately once per 
month.  When questioned as to whether he watched war movies, 
the veteran stated that he did occasionally watch war movies.  
Occasionally he would "get drawn into them" and then 
"sometimes get a little emotional."  When questioned as to 
how he felt when he saw Vietnamese people in the United 
States, he stated, "I just wonder what in the world they are 
doing here."

With regard to his occupational history, the veteran stated 
that he had not worked since 2000, when he was employed as a 
truck driver.  He stated that he had not been able to drive 
since then due to his joint problems, the knees specifically, 
and his headaches.  

Mental status examination revealed a mood that was somewhat 
depressed with an affect that was appropriate to content.  
His speech was noted to be within normal limits with respect 
to rate and rhythm.  His thought processes and associations 
were logical and tight.  There was no loosening of 
associations, nor any confusion.  His memory was grossly 
intact, and he was oriented in all spheres.  He did not 
report experiencing hallucinations, and no delusional 
material was noted.  The veteran's insight was somewhat 
limited, but his judgment was adequate.  The veteran admitted 
experiencing suicidal ideation but denied intent.  He denied 
experiencing homicidal ideations.

The veteran's claims file was not available for review at the 
time of the examination.  However, based upon the 
examination, the examiner did not find evidence sufficient to 
warrant a diagnosis of PTSD.  Specifically, the veteran did 
not meet the DSM-IV criteria for a diagnosis of PTSD.  While 
he reported experiencing nightmares, their content was vague, 
and where it was specific, the content did not appear to 
relate to specific experiences the veteran had in Vietnam.  
He also reported experiencing intrusive thoughts, but these 
too were vague and insufficient to warrant a diagnosis of 
PTSD.  In sum, the examiner was unable to establish a nexus 
between a stressor and PTSD symptomatology.  

Later that day, the examiner had the opportunity to review 
the veteran's claims file and offer an addendum to the 
opinion rendered at the time of the examination.  After 
reviewing the claims file, the examiner did not find any 
evidence to contradict the opinion initially offered.  While 
the record demonstrated a diagnosis of PTSD through the Vet 
Center, the symptomatology exhibited at the time of the 
examination was insufficient to warrant a diagnosis of PTSD.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Although supportive of the veteran's claim, the Board is 
inclined to place less probative value on the diagnoses of 
PTSD contained in the veteran's Vet Center treatment records 
dated from June 2003 to December 2006.  To this end, the 
Board assigns greater weight on the subsequent VA examination 
and opinions, undertaken to directly address the issue on 
appeal.  In placing greater weight on the opinions finding 
that the criteria for a diagnosis of PTSD had not been met, 
the Board notes that these opinions are more current than the 
Vet Center treatment records and did not result in a 
diagnosis of PTSD.  Further, in the report of examination, 
the veteran's claimed stressors were discussed in detail and 
the veteran's file was reviewed.  In contrast, there is no 
evidence that the veteran's claims file was reviewed at the 
time of his initial diagnosis in June 2003 or in treatment 
thereafter.  Moreover, the addendum opinion acknowledged the 
earlier diagnoses of PTSD but provided a rationale as to why 
a current diagnosis of PTSD was not appropriate.

Because there is no current competent diagnosis of PTSD in 
the claims file, the claim must be denied.  The Board has 
considered the veteran's assertions, but, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as whether he in fact suffers from service-
related PTSD.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge).

The Board finds that the weight of the medical evidence fails 
to support a current diagnosis of PTSD.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine, particularly in light of the 
fact that Vet Center treatment records support the veteran's 
claim.  


However, because the Board finds that the subsequent 
examination that did not diagnose PTSD is of more probative 
value, the Board finds that the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


